DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 10/20/2020 has been entered. Claims 1-5 were amended and claim 6 was new. Thus, claims 1-6 are pending in the application. 
Claim Objections
Claim 6 is objected to because of the following informalities:  the last line of claim 6 does not have a period thus reciting “testosterone level” and is suggested to read --testosterone level.-- in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “asymmetric” in lines 5 and 8 is not supported by the Applicant’s original disclosure, and is thus considered new matter. Furthermore, the limitation “with no testosterone inducing drugs” in line 13 is also not supported by the Applicant’s original disclosure as it is more specific than the “absence of drugs” in para. [0023] of the Applicant’s specification, and is thus considered new matter.
Claims 2-5 are rejected due to dependence on a previously rejected claim. 
Regarding claim 6, the limitation “asymmetric” in lines 7 and 10 is not supported by the Applicant’s original disclosure, and is thus considered new matter. Furthermore, the limitation “with no testosterone inducing drugs” in line 15 is also not supported by the Applicant’s original disclosure as it is more specific than the “absence of drugs” in para. [0023] of the Applicant’s specification, and is thus considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “asymmetrical” in lines 5 and 8 is confusing, as it is unclear what is meant by this term in relation to the acoustic shock waves. For the purposes of examination, this limitation will be interpreted as referring to an acoustic shock wave having positive and negative parts of a cycle. Moreover, the terms "above some" in line 7 and “about” in line 10 are relative terms which renders the claim indefinite.  The terms "above some" and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the term “its” in line 9 is confusing, as it is unclear which limitation is being referenced. For the purposes of examination, “its” will be interpreted as a positive part of a cycle. Lastly, the limitation “may be” in line 11 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Claims 2-5 are rejected due to dependence on a previously rejected claim. 
Regarding claim 6, the limitation “asymmetrical” in lines 7 and 10 is confusing, as it is unclear what is meant by this term in relation to the acoustic shock waves. For the purposes of examination, this limitation will be interpreted as referring to an acoustic shock wave having positive and negative parts of a cycle. Moreover, the terms "above some" in line 9 and “about” in line 12 are relative terms which renders the claim indefinite.  The terms "above some" and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al. (US 2006/0100552 A1) in view of Haddad et al. (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) and Li et al. (US 6,066,123).
Regarding claim 1, as best understood, Schultheiss discloses a method of treatment for an adult male patient (a therapeutic treatment to address infertility in men) (title; para. [0042], lines 1-6; para. [0075], lines 1-2) comprises the steps of: 

wherein the acoustic shock waves are asymmetrical having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 1-3 micro-seconds for the positive part of a cycle and above some micro-seconds for the negative part of a cycle and wherein the pressure pulses are an asymmetrical acoustic pulse which includes several cycles of positive and negative pressure with amplitudes of the positive part of such a cycle being above about 0.1 MPa and its time duration is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle may be in the range of nano-seconds up to several milli-seconds (positive and negative pressure cycles;  amplitude above about 0.1 MPa, duration from below 1-3 micro-seconds for positive cycle and above some micro-seconds for the negative cycle, rise times below 100 ns) (para. [0048]);
and subjecting genital tissues and reproductive organs to the acoustic shock waves or pressure pulses with no testosterone increasing drugs being used on the patient (drugs are optional, not required during use of the device, and would not be used for increasing testosterone regardless) (para. [0145]) wherein the genital tissue or reproductive organ is positioned within a path of the emitted shock waves (abstract).
Schultheiss does not disclose the method of treatment is for increasing testosterone levels, nor subjecting a testicle through the scrotum to the acoustic shock waves or pressure pulses stimulating said testicle.
2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (Haddad, page 13, second paragraph in the “Material and Methods” section; Li, col. 4, lines 41-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to include subjecting a testicle to shock waves or pressure pulses, as taught by Haddad and Li, for the purpose of increasing testosterone levels (Haddad; Table II; page 14 “Results” section second paragraph), thereby treating infertility.
Regarding claim 2, Schultheiss discloses the emitted shock waves or pressure pulses are convergent, divergent, planar or near planar (abstract, lines 9-10).
Regarding claim 3, Schultheiss discloses the emitted shock waves or pressure pulses are convergent having one or more geometric focal volumes or points located at a distance X, X being defined as the distance from an exit window to the one or more focal volumes or points from the generator or source (distance from exit window 17 to focal point 6) (Fig. 6; para. .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss in view of Haddad and Li as applied to claim 1 above, and further in view of Farber (US 2009/0017107 A1).
Regarding claim 4, the modified Schultheiss method teaches the invention as previously claimed, but does not teach testing the testosterone level of the patient prior to subjecting the testicle to the acoustic shock waves or pressure pulses.
However, Farber teaches a method of increasing testosterone (Farber; abstract, lines 1-2) which includes testing the testosterone level of the patient prior to treatment (baseline testosterone level) (Farber; para. [0059], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to test the testosterone levels prior to treatment, as taught by Farber, for the purpose of being able to compare a patient’s before-and-after treatment testosterone levels, so that the degree to which the treatment works can be determined.
Regarding claim 5, the modified Schultheiss method does not teach testing the testosterone level of the patient within 72 hours after subjecting the testicle to the acoustic shock waves or pressure pulses.
However, Farber further teaches testing the testosterone level of the patient after a treatment within 72 hours post treatment (testing testosterone levels within one hour after treatment) (Farber; para. [0059], lines 3-6).

Regarding claim 6, as best understood, Schultheiss discloses a method of treatment for an adult male patient (a therapeutic treatment to address infertility in men) (title; para. [0042], lines 1-6; para. [0075], lines 1-2) comprises the steps of:
activating an acoustic shock wave or pressure pulse generator or source to emit low energy or unfocused acoustic shock waves or pressure pulses (pressure pulse/shock wave generator uses low energy focused or un-focused waves) (abstract; para. [0093]; para. [0116]),
wherein the acoustic shock waves are asymmetrical having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 1-3 micro-seconds for the positive part of a cycle and above some micro-seconds for the negative part of a cycle and wherein the pressure pulses are an asymmetrical acoustic pulse which includes several cycles of positive and negative pressure with amplitudes of the positive part of such a cycle being above about 0.1 MPa and its time duration is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle may be in the range of nano-seconds up to several milli-seconds (positive and negative pressure cycles;  amplitude above about 0.1 MPa, duration from below 1-3 micro-seconds for positive cycle and above some micro-seconds for the negative cycle, rise times below 100 ns) (para. [0048]); Page 3 of 8 Application No. 15/239,323
subjecting genital tissues and reproductive organs to the acoustic shock waves or pressure pulses (abstract) with no testosterone increasing drugs being used on the patient 
Schultheiss does not disclose testing the testosterone level of a patient prior to treatment to establish a pre-treatment initial baseline testosterone level; testing the testosterone level of the patient within 72 hours after subjecting the testicle to the acoustic shock waves or pressure pulses; and comparing the pre-treatment baseline testosterone level to the testosterone level tested after treatment to establish any increase in testosterone level.
However, Farber teaches a method of increasing testosterone (Farber; abstract, lines 1-2) which includes establishing a pre-treatment initial baseline testosterone level (baseline testosterone level) (Farber; para. [0059]), as well as testing the testosterone level of the patient after a treatment within 72 hours post treatment (testing testosterone levels within one hour after treatment) (Farber; para. [0059]), and comparing the pre-treatment baseline testosterone level to the testosterone level tested after treatment to establish any increase in testosterone level (post-treatment testosterone levels compared to the baseline showing an increase in testosterone levels) (Farber; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to test the testosterone levels prior to treatment and to test the testosterone levels within 72 hours post treatment, as taught by Farber, for the purpose of being able to compare a patient’s before-and-after treatment testosterone levels so that the degree to which the treatment works can be determined, as well as for determining if there are any short term changes in testosterone.

However, Haddad teaches a method of increasing testosterone levels with low-intensity pulsed ultrasound (Haddad; title; Table II; page 14 “Results” section second paragraph) by subjecting a testicle through the scrotum to ultrasound waves stimulating said testicle wherein the testicle is positioned within a path of the emitted waves (Haddad; abstract, lines 1-2). Furthermore, Li teaches ultrasound emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 20mW/cm2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (Haddad, page 13, second paragraph in the “Material and Methods” section; Li, col. 4, lines 41-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to include subjecting a testicle to shock waves or pressure pulses, as taught by Haddad and Li, for the purpose of increasing testosterone levels (Haddad; Table II; page 14 “Results” section second paragraph), thereby treating infertility.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
On page 6 in the second to last paragraph of the Applicant’s remarks, the Applicant argues that the Schultheiss reference does not teach applying waves to through the scrotum to the testicles to increase testosterone as claimed in claims 1 and 6. The Examiner agrees, which is why the references of Haddad and Li were used to teach that limitation as detailed in the rejections above.
On page 6 in the last paragraph of the Applicant’s remarks, the Applicant argues that both Haddad and Li use ultrasonic waves, not acoustic shock waves or pressure pulses, and so do not teach the claimed invention. However, the Examiner respectfully disagrees. While Haddad only mentions using ultrasonic waves, Li is used to link ultrasonic waves of Haddad to acoustic shock waves for treating tissues. Li does this by teaching ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves deep in tissue (Li, col. 4, lines 41-57). Haddad teaches generating ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 20mW/cm2 intensity for their method of treating testicles (Haddad, page 13, second paragraph in the “Material and Methods” section), which falls within the boundaries set forth by Li. Thus, the Haddad ultrasound pulses would induce shock waves deep in the treated tissue according to Li. Therefore, shock waves are used on the tissue of the testicles during the treatment taught by Haddad, and so both Haddad and Li references are relevant to the shock waves being used in the claimed invention.
On page 6 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Haddad reference had no effect on testosterone in mature adult rats, and thus cannot be used to teach increasing testosterone. However, the Examiner respectfully disagrees. Haddad 
On page 7 in the first paragraph of the Applicant’s remarks, the Applicant argues that the size differences between humans and rats mean the claimed invention for use on a human has more reliable and practical targeting, and thus Haddad does not teach the claimed invention. However, the Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more reliable and practical targeting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, it is common knowledge that animal trials are performed before human trials in order to test the effectiveness and safety of a treatment. Thus, even though the Haddad reference uses rats in its experiment, one of ordinary skill in the art would be capable of using the data from that Haddad experiment to develop 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Examiner has made an erroneous double patenting rejection. However, as no double patenting rejection has been raised, this argument is moot.
On page 8 in the second paragraph of the Applicant’s remarks, the Applicant argues that are unsure why, in the Farber reference, a physician would test for initial testosterone before taking a drug and then measure levels of testosterone after taking the drug, and thus they do not believe Farber relates to the claimed invention since the claimed invention does not use drugs. However, the Examiner respectfully disagrees. The Farber reference is used only to teach the idea of comparing pre-and post-treatment testosterone measurements when performing a testosterone increasing treatment. Farber is not being used to teach using drugs to increase testosterone. Regardless, in any treatment directed to increasing a level of a hormone in the body, with or without drugs, it would be advantageous to take a pre-treatment baseline for comparison to post-treatment levels so that a physician can know if or how well a treatment works for a specific patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785